Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-23 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on 10/08/21 has been acknowledged and considered by the Office.
Drawings
The drawings are objected to under 37 CFR 1.84(h)(3) because following section views omit required hatching: Fig. 1, 4, 11A, 11B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities: “centre” should be “center”; “relative the” should be “relative to”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The following are some examples of indefiniteness raised by the non-conformance with US practice.
As per claim 1, the claim is indefinite for the following reasons:
the limitation “[…] such as beverages or water […]” is ambiguous. It is unclear of the limitations preceded by “such as” are actually required or not and the intended scope of the claim is uncertain.
the limitation “[…] at least one outlet […] is arranged at/closer to the second valve housing end […]” is ambiguous. Specifically, it is not clear to what structure “closer” pertains. I.e. “closer” than what?
the limitation “[…] which in- […]” is ambiguous. The particular scope intended cannot be determined.
it is unclear if the recitations “at least one outlet” are part of or separate from the claimed “outlets”.
the second recitation of “at least one outlet” has unclear antecedent basis. It is unclear if this second recitation is intended to be the same as or different from the first recited “at least one outlet”.
the limitation “[…] the valve comprises two inlets for the liquid substance, a first liquid substance inlet and a second liquid substance inlet […]” is ambiguous. It is unclear if each of the claimed “first liquid substance inlet” and “second liquid substance inlet” are the same as or different from the previously claimed “two inlets”.
the limitation “[…] its first valve housing end […]” is ambiguous. It is unclear to what particular structure “its” refers.
the limitation “[…] and that […]” is unclear. The particular scope intended cannot be determined.
the limitation “the at least one outlet” has unclear antecedent basis. It is unclear to which of the two previous recitations of “at least one outlet”, the aforementioned limitation refers.
it is unclear if the recitations “at least one inlet” are part of or separate from each of: “two inlets” and “a first liquid substance inlet” and “a second liquid substance inlet”.
the second recitation of “at least one inlet” has unclear antecedent basis. It is unclear if the second recitation of “at least one inlet” is the same as or different from the first recitation of “at least one inlet”.
the limitation “the first liquid substance inlet for receiving liquid substance” has unclear antecedent basis. It is unclear if the aforementioned limitation refers to the previously claimed “a first liquid substance inlet”.
the limitation “the second liquid substance inlet for receiving liquid substance” has unclear antecedent basis. It is unclear if the aforementioned limitation refers to the previously claimed “a second liquid substance inlet”.
the limitation “the flexible member” has unclear antecedent basis. It is unclear if the “flexible member” refers to the previously claimed “at least partly flexible member”.
the limitation “[…] infinitely variable […]” is unbounded and therefore indefinite.
As per claim 2, the claim is indefinite for the following reasons:
the limitation “[…] its first shape […]” is ambiguous. It is unclear to what particular structure “its” refers.
the limitation “[…] its second shape […]” is ambiguous. It is unclear to what particular structure “its” refers.
the limitation “[…] the at least one valve housing outlet” has unclear antecedent basis. It is unclear to which of the following previous recitations, the aforementioned limitation refers: first recitation of “at least one outlet”; second recitation of “at least one outlet”; “outlets”.
it is unclear if the recitation “at least one liquid substance inlet” is part of or separate from any of the following previously recited limitations: “at least on inlet”; “two inlets”; “first liquid substance inlet”; “second liquid substance inlet”.
As per claim 3, the claim is indefinite for the following reasons:
the limitation “a second outlet” has unclear antecedent basis. It is unclear if “a second outlet” is part of or separate from the previously claimed “outlets”.
the limitation “at/adjacent/close” is ambiguous. Specifically, there is no clear difference in scope establish, between “adjacent” and “close”.
the limitation “the at least one outlet” has unclear antecedent basis.
As per claim 5, the claim is indefinite for the following reasons:
the limitation “similar to a chimney” is ambiguous. It is unclear how to by what standard “similar” is measured.
the limitation “at least one outlet” has unclear antecedent basis. It is unclear if the aforementioned limitation is part of or separate from any of the following previously recited limitations: first recitation of “at least one outlet”; second recitation of “at least one outlet”; “outlets”.
the limitation “the flexible member” has unclear antecedent basis.
the limitation “its second outlet” lacks antecedent basis in the claims. 
the limitation “its second outlet” is ambiguous. It is unclear to what particular structure “its” refers.
Claims 2-23 depend from claim 1 and thus inherit the deficiencies thereof.
In view of the numerous informalities and indefinitenes issues noted above, although a search of the prior art has been conducted, no meaningful application of prior art against the claims can be made at this time. This should not be taken as an indication that the claims would be allowable if all of the noted issues are corrected. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.” MPEP § 2173.06(II)(¶ 2).
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        11/21/2022